MEMORANDUM **
Jose Navarro Torres, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
In his opening brief, Navarro Torres failed to address the agency’s dispositive finding that he is ineligible for cancellation of removal because he did not establish seven years of continuous physical presence pursuant to 8 U.S.C. § 1229b(a)(2). See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are forfeited). We therefore need not address Navarro Torres’ contention regarding 8 U.S.C. § 1229b(a)(l).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.